313 S.W.2d 296 (1958)
Lawrence Herbert HENDLEY, Appellant,
v.
The STATE of Texas, Appellee.
No. 29820.
Court of Criminal Appeals of Texas.
May 21, 1958.
James J. Shown, W. E. Martin, Houston, for appellant.
Dan Walton, Dist. Atty., Thomas D. White, Asst. Dist. Atty., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
Appellant was tried before the court on a plea of not guilty and was assessed a fine of $100.
The complaint and information alleged the theft of "one tire of the value of ten dollars" and "one wheel of the value of ten dollars."
We overrule the contention that the information should have been quashed because *297 the description of the property alleged to have been stolen was inadequate.
The evidence was to the effect that appellant took a spare tire from a pickup truck.
The trial court found appellant guilty and assessed a punishment applicable to the offense of theft of property of a value less than $5.
The judgment is reformed to so show, and, as reformed, is affirmed.